MEMORANDUM **
Eric John Haselton (Haselton) fails to demonstrate that “an actual conflict of interest adversely affected his lawyer’s performance.” Earp v. Ornoski, 431 F.3d 1158, 1183 (9th Cir.2005), as amended (citation omitted).
The district court properly denied Haselton’s habeas petition, as the California Court of Appeal’s finding of no actual con*480flict was not contrary to or an unreasonable application of federal law. See Lambert v. Blodgett, 393 F.3d 943, 986 (9th Cir.2004) (explaining that the United States Supreme Court has never held that joint representation of criminal co-defendants automatically constitutes ineffective assistance of counsel).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.